Name: 86/166/EEC: Commission Decision of 9 April 1986 approving a modification to the programme for the pigmeat sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agri-foodstuffs;  animal product;  food technology
 Date Published: 1986-05-16

 Avis juridique important|31986D016686/166/EEC: Commission Decision of 9 April 1986 approving a modification to the programme for the pigmeat sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 130 , 16/05/1986 P. 0042 - 0042*****COMMISSION DECISION of 9 April 1986 approving a modification to the programme for the pigmeat sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (86/166/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 20 February 1985 the Danish Government forwarded a modification to the programme for the pigmeat sector in Denmark approved by Commission Decision 79/432/EEC (3); Whereas this modification involves the expansion and specialization in the meat processing sector and the adaptation of pig slaughtering capacity in order to take account of an expected 3 to 4 % annual increase in pig production with the aim of improving the techniques of processing and marketing and hence the quantity and quality of the products processed and marketed; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas however new or restructured pig slaughtering units must have a minimum throughput after completion of 200 000 pigs per annum and an average rate of slaughtering capacity three years after completion of at least 60 % calculated on a basis of 1 800 hours of work per annum; Whereas such projects may only be aided if at the same time there is a certain reduction of non-rational capacity; Whereas projects for the installation of cold stores and refrigerated warehouses may only be aided if these facilities are linked to processing or marketing facilities; Whereas the modification contains sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the pigmeat sector in Denmark; whereas the estimated time required for implementation of the modification does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The modification to the programme for the pigmeat sector in Denmark forwarded by the Danish Government on 20 February 1985 is hereby approved insofar as it concerns the expansion and specialization in the meat processing sector and the adaptation of pig slaughtering capacity is concerned subject to the reservations set out in the recitals above. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 106, 28. 4. 1979, p. 46.